Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a 371 of PCT/GB2018/053590 12/11/2018, claims benefits of the foreign applications: UNITED KINGDOM 1802354.9 02/13/2018 and UNITED KINGDOM 1720622.8 12/11/2017.
2.	Amendment of claims 12, 15, 17 and 21-23, and cancelation of claims 13-14 and 16 in the amendment filed on 8/15/2022 is acknowledged. Claims 12, 15 and 17-24 are pending in the application.  
Reasons for Allowance		
3.	Since Ford et al. ‘491 or ‘736 do not disclose the instant methods of use, therefore they are distinct from the instant invention. The rejection of claims 12, 15 and 17-24 under 35 U.S.C. 103 (a) over Ford et al. ‘491 or ‘736 has been overcome in the amendment filed on 8/15/2022. Since claims 13-14 and 16 have been canceled, therefore the rejection of claims 13-14 and 16 under 35 U.S.C. 103 (a) has been obviated herein.
4. 	Since Ford et al. ‘491, ‘306, ‘674 or Parkin et al. ‘213 do not claim the instant methods of use, therefore they are distinct from the instant invention. The rejection of claims 12 and 23 under the obviousness-type double patenting over Ford et al. ‘491, ‘306, ‘674 or Parkin et al. ‘213 has been overcome in the amendment filed on 8/15/2022. 

5.	Claims 12, 15 and 17-24 are neither anticipated nor rendered obvious over the record, and therefore are allowable.  A suggestion for modification of a reference to obtain the instant methods of use has not been found.   Claims 12, 15 and 17-24 are allowed.           
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.    
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

August 29, 2022